Citation Nr: 0738350	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1971 to February 
1973, March 1973 to February 1976, and February 1978 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for PTSD.

This matter was last before the Board in May 2005, when it 
was remanded for further development.  That development has 
been completed to the extent possible and the matter is now 
ready for consideration by the Board.


FINDINGS OF FACT

The record contains no credible corroborating evidence that 
the veteran's claimed in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), must be examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in July 2002.  This letter also 
informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a claim of service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran did not receive notice concerning 
the degree of disability and effective dates in a timely 
fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned letter, 
which generally advised the veteran to provide the RO with 
any evidence that might support his claim.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the veteran's service medical and personnel records and VA 
medical records.  The veteran has indicated that he has only 
received treatment through VA.  The Board notes that in a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)) the 
veteran indicated receiving further VA treatment for PTSD in 
August 2005, but that the records related to this treatment 
have not been associated with the record and considered by 
the RO.  Nonetheless, the Board finds that no prejudice could 
possibly result to the veteran in proceeding with the present 
appeal because the ultimate issue in this case is whether the 
veteran's claimed stressors have been corroborated, not 
whether he has been diagnosed as having PTSD.  See 38 C.F.R. 
§ 20.1102; see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (The "harmless error doctrine" is applicable 
when evaluating VA's duty to notify and assist).  The veteran 
has been provided a medical examination in furtherance of 
substantiating his claim.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2007).  
Service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet.  
App. 283, 289 (1994).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to support a veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v.  Brown, 9 Vet. App. 163 (1996); West v. Brown, 
7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The veteran alleges the occurrence of several in-service 
stressors and the record contains several diagnoses of PTSD, 
based upon a history of alleged stressors provided by the 
veteran.  If the evidence establishes that the veteran 
engaged in combat with the enemy and his stressors are 
consistent with combat, the veteran's testimony alone may 
establish incurrence of the claimed in-service stressors.  
Otherwise, there must be credible supporting evidence that 
the veteran's claimed in-service stressors occurred.  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran engaged in combat.  
After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  Service department records show that 
the veteran did not have a combat-related military 
occupational specialty and did not receive any military 
citation indicative of combat service, such as the Purple 
Heart Medal or Combat Infantryman Badge.  The veteran served 
as a helicopter repairman.  Although the veteran has stated 
that he was in the vicinity of incoming fire, involved in an 
accident while loading grenades and witnessed another soldier 
accidentally shoot himself, the record contains no indication 
that the veteran participated in any event constituting an 
actual fight or encounter with a military foe, hostile unit 
or instrumentality.  Considering the veteran's duty 
assignment in Vietnam and the absence of awards or 
decorations indicating combat exposure, the Board finds that 
the veteran did not engage in combat.  VA O.G.C.  Prec. Op. 
No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (defining "engaged 
in combat with the enemy," as used in 38 U.S.C.A. § 
1154(b)).  Thus, the veteran's testimony alone cannot 
establish the occurrence of his claimed in-service stressors.  
Accordingly, the veteran's alleged stressors must be 
supported by credible evidence.

Where, as here, the record does not establish that the 
veteran "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet.  
App. 163, 166 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged in-
service stressors.

In this case, the veteran has reported various stressors over 
the course of his appeal, in particular that he was in the 
vicinity of incoming fire, involved in an accident while 
loading grenades and witnessed another soldier accidentally 
shoot himself.  The Board finds that the record contains no 
credible supporting evidence that these claimed stressors 
actually occurred.  The veteran's service medical records and 
personnel records are silent with respect to the events 
comprising the veteran's alleged stressors.  The veteran has 
not provided sufficient detail to allow VA to conduct 
additional evidentiary development in an attempt to 
corroborate his claimed stressors.  After numerous requests 
of the veteran to provide more specific information, 
including general dates the stressors occurred, the veteran 
has not done so.  The veteran has provided no evidence 
corroborating the occurrence of his claimed in-service 
stressors.  The Board notes that in response to a PTSD 
questionnaire the veteran described his stressor as his uncle 
being killed in action in Vietnam in September 1967.  No 
development or consideration of this stressor is necessary 
because the veteran was obviously not in service in 1967.  
For the foregoing reasons, the Board is unable to find as a 
factual matter that the veteran's alleged stressors ever 
actually occurred.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  He has not produced any witness 
who can corroborate his testimony.  Furthermore, the 
veteran's lack of detail about the alleged incidents makes it 
impossible for them to be corroborated by the U.S. Army Joint 
Services Records Research Center (JSRRC).  The veteran's 
diagnosis of PTSD, first shown many years after service, has 
not been attributed to a corroborated in-service stressor.  
Accordingly, service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is in applicable in the 
instant case and the claim for service connection for PTSD 
must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed.  
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection of PTSD must be denied.   


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


